Citation Nr: 1203579	
Decision Date: 01/31/12    Archive Date: 02/07/12

DOCKET NO.  08-26 135A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The Veteran served on active duty from April 1964 to April 1966. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2007 rating decision of the Newark, New Jersey regional office (RO) of the Department of Veterans Affairs (VA).  The rating decision denied the Veteran's claim. 

In June 2009, the Veteran appeared at a hearing held before the below-signed Veterans Law Judge.  However, as the transcript of that hearing could not be produced, the Veteran was afforded a second hearing in April 2010, conducted via videoconference, before the same Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.

In April 2010, the Board remanded the matter for additional evidentiary development.  At that time, the Board also remanded the issue of entitlement to service connection for post traumatic stress disorder (PTSD).  On remand, the RO granted service connection for PTSD and assigned a 30 percent evaluation.  The Veteran has not filed a notice of disagreement with this decision, thus, this issue is not before the Board.


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, his current tinnitus is of service origin.


CONCLUSION OF LAW

Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1154 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist and Notify

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

As the Board is granting the claim for service connection for tinnitus, the claim is substantiated, and there are no further VCAA duties. Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Analysis

Service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology. Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302  (1999). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. Savage, 10 Vet. App. at 495-96; see Hickson v. West, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b). 

Lay persons are not competent to opine as to medical etiology or render medical opinions. Barr v. Nicholson; see Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection." Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet); Espiritu, 2 Vet. App. at 494- 95 (lay person may provide eyewitness account of medical symptoms). 

The Board may not reject the credibility of the Veteran's lay testimony simply because it is not corroborated by contemporaneous medical records. Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006). 

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology." Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible. See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant. 38 C.F.R. § 3.102. 

Where, a veteran engaged in combat, satisfactory lay evidence that an injury or disease was incurred in service will be accepted as sufficient proof of service connection where such evidence is consistent with the circumstances, conditions, or hardships, of service. 38 U.S.C.A. § 1154(b). 

Section 1154(b) sets forth a three step sequential analysis that must be undertaken when a combat veteran seeks benefits under the method of proof provided by the statute. First, it must be determined whether the veteran has proffered "satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease."  Second, it must be determined whether the proffered evidence is "consistent with the circumstances, conditions, or hardships of such service."  Finally, if the first two requirements are met, VA "shall accept the veteran's evidence as "sufficient proof of service connection," even if no official record exists of such incurrence exists."  In such a case a factual presumption arises that that the alleged injury or disease is service connected. Collette v. Brown, 82 F.3d 389, 393 (Fed. Cir. 1996); 38 C.F.R. § 3.304.  Competent evidence of a current disability and of a nexus between service and a current disability is still required. Wade v. West, 11 Vet. App. 302 (1998); Turpen v. Gober, 10 Vet. App. 536 (1997); Libertine v. Brown, 9 Vet. App. 521 (1996). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

A review of the Veteran's service treatment records reveals that they are absent any complaints, treatment or diagnosis of tinnitus.  There were also no findings of tinnitus or symptoms of tinnitus in close proximity to the Veteran's period of service.  The Veteran's personnel records, however, demonstrate that he served in Vietnam from July 1965 to March 1966.  The Board notes that service connection is in effect for PTSD as due to combat related trauma and fear of hostile military.

Post-service VA treatment records show that the Veteran presented with complaints of tinnitus in January 2007.  A diagnosis of tinnitus was rendered in March 2007, wherein the Veteran reported a gradual onset of tinnitus that began in his 20's.   

An August 2007 VA examination report also reveals that the Veteran has been diagnosed as having tinnitus.  The VA examiner, however, opined that the Veteran's tinnitus was not caused by or a result of in-service noise exposure.  The examiner's rationale was that the Veteran's service treatment records were negative for complaints of tinnitus; there was no evidence of treatment for or a diagnosis of tinnitus prior to March 2007; and the Veteran's post-service occupational history was positive for noise exposure as a retired nuclear power plant mechanic.  

Notwithstanding, the Veteran has provided credible testimony that he began experiencing tinnitus during his period of service and continuously so thereafter.  The Veteran related that his military specialty was that of an air repairman and he repaired helicopters and airplanes under noisy conditions.  He was not provided any ear protection during his period of service.  The Veteran acknowledged that his post-service employment at a nuclear power plant was in a noisy environment; however, he was required to comply with OSHA and other safety regulations.  

The Board notes that a current disability has been demonstrated.  There Veteran has also provided credible testimony of in-service occurrence of tinnitus and of post-service continuity of symptomatology.  The Veteran is competent to report the symptoms of his hearing disability, such as tinnitus. See Jandreau, 492 F.3d at 1376-77; Buchanan, 451 F.3d at 1336.  Furthermore, his reports are consistent with the evidence of record and there is nothing to contradict them.  The contemporaneous record supports the Veteran's reports of ongoing tinnitus after service.  Therefore, the Board finds that his reports are also credible. 

As the weight of the evidence reflects that the Veteran experienced tinnitus in service, he has been diagnosed as having current tinnitus, and there has been a continuity of symptomatology since service, the criteria for service connection for the currently diagnosed tinnitus have been met.  38 U.S.C.A. § 1110, 5107(b); 38 C.F.R. § 3.303.


ORDER

Service connection for tinnitus is granted.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


